Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-18 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “light-emitting diodes comprises a germanium silicon quantum dot material: a proportion range of a silicon element in the light-emitting diodes is 65% - 90% and a proportion range of a germanium element is 10% - 35%”.

Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features including the forming steps of order, “forming a color filter layer on the active switches; forming a first electrode layer on the color filter layer; forming light-emitting diodes on the first electrode layer; forming a second electrode layer on the light-emitting diodes; forming an encapsulation layer on the second electrode layer; and the light-emitting diodes comprises a germanium silicon quantum dot material”.



Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826